Citation Nr: 1139318	
Decision Date: 10/24/11    Archive Date: 11/07/11

DOCKET NO.  07-23 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial compensable evaluation for peripheral neuropathy of the left lower extremity prior to January 16, 2008.

2.  Entitlement to an initial compensable evaluation for peripheral neuropathy of the right lower extremity prior to January 16, 2008.

3.  Entitlement to an initial compensable evaluation for paroxysmal supraventricular tachycardia prior to June 1, 2009.

4.  Entitlement to an effective date prior to December 12, 2005, for the grant of service connection for peripheral neuropathy of the left lower extremity.

5.  Entitlement to an effective date prior to December 12, 2005, for the grant of service connection for peripheral neuropathy of the right lower extremity.

6.  Entitlement to an initial compensable evaluation for peripheral neuropathy of the right lower extremity prior to January 16, 2008.


7.  Entitlement to an initial compensable evaluation for adhesive capsulitis, left shoulder.

8.  Entitlement to an initial compensable evaluation for adhesive capsulitis, right shoulder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 1968. 

This appeal arises before the Board of Veterans' Appeals (Board) from rating decisions rendered in July 2006 and April 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The veteran testified before the undersigned Veterans Law Judge in September 2011.  A transcript of the hearing is associated with the claims file.

Clarification of Issues on Appeal

Concerning the left and right lower extremity peripheral neuropathy and adhesive shoulder capsulitis, the Veteran appealed the evaluations initially assigned these disabilities from the July 2006 rating decision that originally granted service connection, as indicated in his October 2006 notice of disagreement (NOD).  In June 2007 the RO issued a statement of the case (SOC) in which it identified the issues as involving service connection.  However, in the Reasons and Bases section, the issues of increased evaluations were discussed.  The Veteran filed a substantive appeal as to these issues in June 2007, perfecting his appeal as to the claims for higher initial evaluations for left and right lower extremity peripheral neuropathy and adhesive shoulder capsulitis.  

In a July 2009 rating decision, the RO increased the evaluations assigned the left and right lower extremity peripheral neuropathy to 10 percent, respectively, and assigned an effective date in December 2008.  In effect, the RO assigned staged initial evaluations for these disabilities.  See Fenderson v. West, 12 Vet. App. 119   (1999) (in a claim of disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found); Hart v. Mansfield, 21 Vet. App. 505 (2007) (a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made).

The Veteran subsequently accepted the 10 percent evaluation in a September 2009 VA Form 9; however, he asserted that a compensable evaluation was warranted throughout the course of the appeal.  Thus, the Board has construed the issue on appeal as entitlement to higher initial evaluation prior to January 16, 2008 for the Veteran's peripheral neuropathy of the lower extremities.  

Concerning the claim for a higher initial evaluation for paroxysmal supraventricular tachycardia, the RO granted service connection in an April 2010 rating decision, and assigned a noncompensable evaluation, effective February 25, 2008.  The Veteran appealed the evaluation assigned in a May 2010 NOD.  The issue was addressed in the February 2011 SOC and perfected by submission of the March 2011 VA Form 9.  However, in a subsequent April 2011 rating decision, the RO granted a 30 percent evaluation for the tachycardia, effective June 1, 2009.

In his testimony before the undersigned in September 2011, the Veteran clarified that he was satisfied with the 30 percent assigned his paroxysmal supraventricular tachycardia from June 1, 2009, but he continued to appeal the evaluation assigned prior to that.  He further clarified that it was his intention to appeal the evaluation initially assigned his left and right lower extremity peripheral neuropathy prior to January 16, 2008.  However, he continued to provide evidence supporting an earlier effective date for service connection for the condition, noting that he reported symptoms of tingling and numbness in his feet as early as the March 2004 VA examination.  

The Board has thus characterized the issues as reflected on the front page of this decision.  It appears, however, that he still wishes to pursue the entitlement to an earlier effective date for the grant of service connection for left and right lower extremity peripheral neuropathy.

 Claim for TDIU

In addition, the Board notes that the Veteran has stated and testified that he was forced to retire from his employment with the railroad due to his service-connected diabetes mellitus and associated disabilities.  VA examination reports note that he retired in 2007.  In light of the foregoing, the Board concludes that the issue of entitlement to a total disability evaluation due to individual unemployability (TDIU) has been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (noting in a footnote that claims for increased evaluations and TDIU claims may be separately adjudicated).

The issue of entitlement TDIU has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the issue and it is referred to the AOJ for appropriate action.  

Remanded Issues

The issues of entitlement to effective dates prior to December 2, 2005 for the grant of service connection for peripheral neuropathy of the lower extremities, and entitlement to initial compensable evaluations for adhesive capsulitis, left and right shoulders are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The service-connected peripheral neuropathy of the left lower extremity is manifested by no more than mild symptomatology of incomplete paralysis of the sciatic nerve during the period from December 2, 2005, prior to January 16, 2008.

2.  The service-connected peripheral neuropathy of the right lower extremity is manifested by no more than mild symptomatology of incomplete paralysis of the sciatic nerve during the period from December 2, 2005, prior to January 16, 2008.

3.  The service-connected paroxysmal supraventricular tachycardia more closely approximates more than four episodes per year of paroxysmal atrial fibrillation or other supraventricular tachycardia documented by electrocardiogram (ECG) or Holter monitor during the period from February 25, 2008 to June 1, 2009.


CONCLUSIONS OF LAW

1.  The criteria of an initial evaluation of 10 percent and no greater for peripheral neuropathy of the left lower extremity from December 2, 2005 to January 16, 2008 are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1 through 4.14, 4.124a, Diagnostic Code 8520 (2011)

2.  The criteria of an initial evaluation of 10 percent and no greater for peripheral neuropathy of the right lower extremity from December 2, 2005 to January 16, 2008 are met.  38 U.S.C.A. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1 through 4.14, 4.124a, Diagnostic Codes 8520 (2011)

3.  The criteria of an initial evaluation of 10 percent and no greater for paroxysmal supraventricular tachycardia from February 25, 2008 to June 1, 2009 are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1 through 4.14, 4.104, Diagnostic Code 7010 (2011)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

The VCAA does not require VA assistance to a claimant where further assistance would not aid in substantiating a claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004).

Prior to initial adjudication of the Veteran's claims for service connection, he was sent letters dated in January 2006 and December 2009 that satisfied the duty to notify provisions regarding service connection claims.  The letters provided him an opportunity to submit any evidence pertinent to his claim.  The January 2006 letter did not include information concerning how disability evaluations and effective dates were assigned, but this information was provided in the June 2007 letter accompanying the SOC, and the December 2009 letter concerning service connection for a hear condition (including tachycardia and syncope).  The claims were readjudicated after these letters.

The Board notes that these claims involve a "downstream" issue, as the initial claim for service connection for peripheral neuropathy of the left and right lower extremities, and to paroxysmal supraventricular tachycardia was granted in the July 2006 and April 2010 rating decisions appealed, and the current appeal arises from the veteran's disagreement with the effective dates of the initial evaluations originally assigned.  

In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiate-it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, as the veteran's claim for an increased initial disability rating was appealed directly from the initial rating assigned, no further action under section 5103(a) is required. Goodwin v. Peake, 22 Vet. App. 128 (2008); See also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Veteran underwent VA examinations in June March 2006, November 2008, and February 2010.  The examinations included review of the claims file.  The examiners are identified in November 2008 and February 2010 as being staff physicians.  Diagnoses, conclusions and findings were based on the review of the record, interview and examination of the Veteran, clinical tests, and medical expertise.  The examinations are therefore adequate for the purposes of adjudicating the claims herein.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In addition, VA treatment records from 2006 through 2010 and identified private treatment records from 1974 to 2005 are of record.  There are no other records that have been identified relevant to the claims herein decided that have not been obtained.  

No further notification or development action is necessary on the issue now being decided.  Neither the veteran nor his representative has argued otherwise.

II.  Initial Increased Evaluations for Right and Left Knees

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1.  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2010).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007) [holding, "staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings"].

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  See 38 C.F.R. § 4.10.  

The Veteran seeks higher initial evaluations for his service connected peripheral neuropathy of the left and right lower extremities, and for his service connected paroxysmal supraventricular tachycardia.  Specifically, he testified before the undersigned Veterans Law Judge in September 2011 that he seeks an initial compensable evaluation for peripheral neuropathy of his left and right lower extremities prior to January 16, 2008, and an initial compensable evaluation for his paroxysmal supraventricular tachycardia prior to June 1, 2009.

A.  Peripheral Neuropathy, Left and Right Lower Extremities prior to January 16, 2008

Service connection for peripheral neuropathy of the left and right knee lower extremities was granted in a July 2006 rating decision and evaluated as noncompensable, under Diagnostic Code 8520, effective in December 2005.  In a July 2009 rating decision, 10 percent evaluations were assigned each lower extremity, effective in December 2008.  In an April 2011 rating decision, the effective date for the 10 percent evaluations was changed for both lower extremities to January 16, 2008. 

As the 10 percent evaluations ultimately assigned effective January 16, 2008 do not constitute a full grant of benefits possible prior to that date, and the Veteran has not withdrawn his claim as to the evaluation assigned prior to January 16, 2008, the issues concerning entitlement to a compensable evaluation for peripheral neuropathy of the left and right lower extremities prior to January 16, 2008 remain pending.  See AB v. Brown, 6 Vet. App. 35 (1993).

After review of the medical evidence, the Board finds that the criteria for 10 percent, and no greater, evaluations for peripheral neuropathy of the left and right lower extremities has been met effective the date of service connection, December 2, 2005.

The service-connected peripheral neuropathy of the left and right lower extremities is evaluated under Diagnostic Code 8520, which contemplates paralysis of the sciatic nerve.  An 80 percent evaluation is afforded for complete paralysis of the sciatic nerve under the criteria, which is described as manifesting foot dangle and drop, no active movement possible of muscles below the knee, flexion of the knee weakened or (very rarely) lost.  A 60 percent evaluation is afforded for incomplete paralysis manifested by severe symptoms, with marked muscular atrophy.  A 40 percent evaluation is warranted for moderately severe symptoms of incomplete paralysis.  A 20 percent evaluation is warranted for moderate symptoms.  And a 10 percent evaluation is warranted for mild symptoms.  Complete or partial losses of use of one or more extremities, gait disturbance, tremors, visceral manifestations, etc., are especially to be considered.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8520 (2011).  

Diagnostic Codes 8620 and 8720, for neuritis and neuralgia, contemplated symptomatology characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain at times excruciating for injury of the nerve involved; and for dull and intermittent pain of typical distribution to identify the nerve involved and are evaluated on the scale provided under the nerve involved with a maximum evaluation equivalent to severe incomplete paralysis for neuritis and moderate incomplete paralysis for neuralgia.  The maximum evaluation for neuritis not characterized by organic changes referred to will be that for moderate or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  See 38 C.F.R. §§ 4.123, 4.124 (2011).

The Board notes that words such as "slight," "moderate," and "severe" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6 (2010).

An August 2005 VA examination for diabetes mellitus noted that the Veteran reported symptoms of paresthesias in his feet.  The examiner observed that the skin of the lower extremities was normal, bilaterally, and dorsalis pedis and posterior tibial pulses were normal.  Coordination was normal and there were no findings of motor loss or sensory loss.  Knee jerk was 2+ and ankle jerk was 1+, bilaterally.  

A March 2006 VA examination for peripheral neuropathy shows that the Veteran reported the onset of a tingling sensation in his bilateral big toes approximately two to three years ago.  At the time of examination, he reported, the sensation had progressed until his big toes felt numb most of the time and he felt numbness in all toes of both feet, mainly in the second and third toes.  When walking, he noted, he felt sharp pins and needles in his toes at times, which forced him to modify his activity.  But he stated this was not a common occurrence.  The examiner found no loss of sensation to microfilament testing.  There were no sores or obvious other pathology of the feet.  The examiner diagnosed early neuropathy and noted it did not appear to be affecting the Veteran's life to a significant degree.  However, the examiner opined it was very likely that it would get worse over time.  

A November 2008 VA examination for peripheral neuropathy reflects that the Veteran then reported stiffness and numbness in his feet.  The examiner observed the Veteran to exhibit normal motor function in the lower extremities, and that sensation was intact to light touch, vibration, position, and monofilament throughout.  However, sensation was decreased to pin in the toes and feet.  Knee and ankle reflexes were 2+, bilaterally.  Plantar flexion reflexes were normal, bilaterally.  There were no findings of muscle atrophy, muscle tone abnormality, tremors, tics, or other abnormal movement in the lower extremities.  Gait and balance was observed to be normal, and the examiner found no joint affected by any nerve disorder.  The examiner diagnosed symptoms of diffuse polyneuropathy in the lower extremities and noted that electromyograph (EMG) and nerve conduction velocity (NCV) studies in the past year had shown no abnormality, but that repeat studies were pending.  There were no findings of paralysis of the sciatic or radial nerve.  The examiner further opined that the Veteran's neurological problems impacted his usual daily activities in that his feet go numb and tingly when he walks.  

VA and private treatment records from 2003 to 2008 reflect that the Veteran reported no symptoms of numbness and tingling in July 2003, and that there were no findings of peripheral neuropathy in May 2005.  However, in 2006 he reported feelings of tingling in both feet at night.  In October 2007, he reported that symptoms had worsened and they were now interfering with his lifestyle.  He stated his job was very physical and required a lot of walking, as much as four to five miles in eight hours.  Physical examination revels strength at 5 of 5 in the lower extremities, bilaterally, deep tendon reflexes 2+ throughout, without pedal edema.  In December 2007, he underwent EMG and NCV testing.  Results showed no evidence of diffuse polyneuropathy at the time, but the examiner noted that small fiber neuropathy could not be excluded, even with normal studies.  The Veteran was also found to have a low B12 level.  In January 2008, the Veteran reported foot pain and tingling, bilaterally, which developed into throbbing in both feet.  He reported that the condition had moved from affecting his great toes to involving the whole foot.  He stated it came and went, and usually occurred at night lasting up to two hours.  At this point, the record shows the Veteran was no longer working.  Physical examination revealed patchy decreased pin prick of the feet, bilaterally extending a few inches proximally up his legs.  But he was intact to light touch, temperature and vibration.  Reflexes were measured at 2+, bilaterally, and he had normal station and gait intact to heel, toe and tandem.  The impression was of small fiber neuropathy.  The Veteran was placed on a B12 supplement.

These findings support the conclusion that the Veteran's symptoms of incomplete paralysis of the sciatic nerve were productive of mild symptomatology prior to January 16, 2008.  First, the Veteran's report of the presence of symptoms of peripheral neuropathy has been consistent throughout the time period under consideration.  Second, while the Veteran's initial report of symptoms were not corroborated by clinical findings, the condition was acknowledged as present as early as March 2006, when a VA examiner diagnosed early neuropathy and opined the condition would get worse.  Further corroboration was received in December 2007.  At this time, EMG and NCV testing was reported to show no evidence of diffuse polyneuropathy, but the examiner noted that small fiber neuropathy could not be excluded.  In January 2008, there were decreased findings to pin prick of the feet, bilaterally which extended proximally up the legs by a few inches proximally up his legs.  It is noted that at this time, the Veteran described his symptoms as having progressed from involving only the great toes to his entire feet.

The Veteran is competent to describe symptoms of tingling, numbness, and a sensation of pins and needles in his toes and feet.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  And, in this case, the Board finds the Veteran to be a competent witness.  His statements are consistent, and were corroborated by the VA examiner who assessed early peripheral neuropathy in March 2006 and stated it would worsen-an observation that was ultimately corroborated by clinical findings in January 2008.  

However, an evaluation greater than 10 percent is not warranted.  The Board accepts that the Veteran's reported symptoms of neurological deficit were ultimately confirmed by clinical findings in January 2008, which rose to the level of decreased sensation to pin prick in an area involving the feet and toes, bilaterally.  However, absent other clinical findings of neuropathy, such as muscular atrophy, impairment of joint motion or coordination, loss of reflexes, or other clinical findings tending to demonstrate greater neurological impairment, it is not possible to find that the service-connected left and right lower extremity peripheral neuropathy were characterized, overall, by symptoms of more than mild incomplete sciatic nerve paralysis.

Accordingly, the evidence supports an evaluation of 10 percent, and no greater, for peripheral neuropathy of the left lower extremity from December 2, 2005 to January 16, 2008 and an evaluation of 10 percent, and no greater, for peripheral neuropathy of the right lower extremity from December 2, 2005 prior to January 16, 2008.

B.  Paroxysmal Supraventricular Tachycardia Prior to June 1, 2009

Service connection for paroxysmal supraventricular tachycardia was granted in an April 2010 rating decision and evaluated as noncompensable, under Diagnostic Code 7010, effective in February 2008.  In an April 2011 rating decision, a 30 percent evaluation was granted, effective June 1, 2009.  Again, the 30 percent evaluation ultimately assigned effective June 1, 2009, does not constitute a full grant of benefits possible prior to that date.  The Veteran has not withdrawn his claim as to the evaluation assigned prior to June 1, 2009, and hence the issue concerning entitlement to a compensable evaluation for paroxysmal supraventricular tachycardia prior to June 1, 2009 remains pending.  See AB, supra.

The Veteran testified in September 2011 that he experienced episodes of heart racing prior to June 1, 2009 and testified that he was provided heart monitor in 2008.  He further argued in his notice of disagreement that he should not be penalized for not having been given a Holter monitor to provide the data required to evaluate his disability.  He testified that he experiences a rapid heart rate, complications, and palpitations even when he is sitting down, and that he has passed out twice due to his tachycardia.

The service-connected paroxysmal supraventricular tachycardia has been evaluated under Diagnostic Code 7010, which affords a 10 percent evaluation for permanent atrial fibrillation (lone atrial fibrillation), or; one to four episodes per year of paroxysmal-atrial fibrillation or other supraventricular tachycardia documented by ECG or Holter monitor.  A 30 percent evaluation is warranted for paroxysmal atrial fibrillation or other supraventricular tachycardia, with more than four episodes per year documented by ECG or Holter monitor.  See 38 C.F.R. § 4.104, Diagnostic Code 7010 (2011).

VA examination in December 2007 for hypertension shows that the Veteran reported his heart racing occurring more frequently over the past six months.  He reported no exertional chest pain but that he got light headed if he stood up too quickly.  Results of a 2006 ECG were reported to be normal.  The examiner diagnosed hypertension but no hypertensive heart disease was found.

VA treatment records reflect normal cardiac findings in October 2007, but that in December 2007 he reported five episodes of tachycardia since last fall, self limited but symptomatic.  The entry shows he was scheduled to wear a Holter monitor on January 16, 2008.  The February 2008 report of the Holter monitor revealed sinus rhythm with four complexes of atrial tachycardia at 150 beats per minute from January 16, 2008 through February 14, 2008.  The diagnosis was of palpitations.  

The April 2011 SSOC states as the reasoning for the establishment of June 1, 2009 for the effective date for the assignment of the 30 percent evaluation that the Veteran did not receive a monitor until June 2009.  Treatment records showed one event in August 2009, nine events in November and December 2010, and one event in January 2011.  However, as discussed above, VA treatment records do show that a Holter monitor was given the Veteran as early as January 2008 and, in less than 30 days, he was observed to have four events.  

The documentation of four events in February 2008 by Holter monitor clearly meets the criteria for a 10 percent evaluation.  

VA examination conducted in February 2010 shows a history of onset in 2007 with the palpitations occurring every two to three months.  He reported passing out in January 2009 after palpitations.  In the examiner's review of record, the June 2009 monitor results were discussed.  The examiner noted that the start date of the monitoring was in April 2009 and through to the end date of May 2009.  The examiner also observed that the Veteran wore a heart monitor from January to February 2008.  Both reports revealed sinus rhythm.  There were four complexes of atrial tachycardia recorded in 2008.

The Board notes that the establishment of a June 1, 2009 effective date cannot be correct, as the heart monitor results referenced included events as early as April 2009.  By the same token, the record reflects events occurring as monitored by a Holter monitor as early as in January 2008.  

These criteria require four or more documented events to warrant a 30 percent evaluation.  As the February 2008 entries shows four monitored events in less than 30 days, and the nine events subsequently documented from March to May 2009, the Board finds that the Veteran's symptomatology more closely approximates the criteria for a 30 percent evaluation under the diagnostic code.  See 38 C.F.R. § 4.7.

This is the highest evaluation afforded under the diagnostic code.  A higher evaluation could be warranted for ventricular arrhythmias (sustained) that involve more than one episode of acute congestive heart failure in the past year, or; workload of greater than three metabolic equivalents (METs) but not greater than five METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  See 38 C.F.R. § 4.104, Diagnostic Code 7011 (2011).

However, the evidence does not show that the required manifestations are present.  First, the medical evidence does not show that the Veteran's arrhythmia was characterized as sustained during the time period under consideration, or that he was then or has now been diagnosed with congestive heart failure.  Rather, VA examinations conducted in December 2007 and February 2010 show no evidence of hypertensive heart disease or congestive heart failure.  Left ventricular ejection fraction was measured at 70 percent by visual inspection and 81 percent by disk method in March 2009.  Moreover, although testing to determine the METs required to perform activities was not conducted during the time period under appeal and the Veteran reported syncope and dizziness following heart palpitations, he did not report angina or dyspnea, or that these conditions occurred in conjunction with sustained arrhythmia on exertion.  Moreover, he further reported, both in the February 2010 VA and in September 2011, that his tachycardia symptoms are stable, or consistent, on medication.  

Accordingly, the evidence supports an evaluation of 30 percent, and no greater, for paroxysmal supraventricular tachycardia from February 25, 2008 to June 1, 2009.

Conclusion

For the reasons stated above an initial evaluation of 10 percent, each, and no greater, is warranted under Diagnostic Code 8520 for peripheral neuropathy of the left and right lower extremities from December 2, 2005 to January 16, 2008.  From February 25, 2008, to June 1, 2009, an evaluation of 30 percent, and no greater, is warranted for paroxysmal supraventricular tachycardia.  

In reaching these conclusions, the Board has considered whether staged ratings should be assigned in this case based upon the guidance of the U.S. Court of Appeals for Veterans Claims (Court) in Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the Board finds that an initial evaluation of 10 percent, each, and no greater, is warranted under Diagnostic Code 8520 for peripheral neuropathy of the left and right lower extremities throughout the entire period of appeal prior to January 16, 2008.  Similarly, prior to June 1, 2009, an evaluation of 30 percent, and no greater, is warranted for paroxysmal supraventricular tachycardia throughout the entire period of appeal.


Extraschedular Consideration

The Board has considered the question of whether an extraschedular rating may be appropriate for the Veteran's service-connected bilateral peripheral neuropathy of the lower extremities and paroxysmal supraventricular tachycardia during the time periods under consideration, prior to January 16, 2008 and prior to June 1, 2009, respectively.  See Bagwell v. Brown, 9 Vet. App. 157 (1966).  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.21(b)(1) (2010).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran has not identified any factors which may be considered to be exceptional or unusual, and the Board has been similarly unsuccessful.  The evidence of record indicates that the Veteran worked as a railroad worker until December 2007, when he retired.  The Board notes he retired prior being service-connected for his tachycardia.  The Veteran reported that he experienced difficulty walking at work due to his peripheral neuropathy of the lower extremities, but he compensated.  The Board notes that it has no reason to doubt that the Veteran's bilateral peripheral neuropathy of the lower extremities adversely impacted his employability.  However, this is specifically contemplated by the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].

In addition, there is no evidence in the medical records of an exceptional or unusual clinical picture.  Although the Veteran received treatment for his bilateral peripheral neuropathy of the lower extremities, and for his tachycardia, there is no evidence of any indication of frequent hospitalization for these conditions, alone, during the period under consideration.

Further, the record does not demonstrate any other reason why an extraschedular rating should be assigned for these conditions alone during the time periods under consideration.  Accordingly, the Board therefore has determined that referral of the case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

Rice Consideration

In denying the Veteran's claims for increased ratings, the Board observes that in Rice, supra, the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  As noted in the Introduction, the issue of entitlement to TDIU has been raised by the record.  Furthermore, the Veteran has reported that his TDIU is due to, at least in part, his service-connected diabetes.  The Board observes that the issue of entitlement to a higher evaluation for diabetes is not currently on appeal.  Accordingly, the issue of entitlement to TDIU has been referred to the RO for further action.  


ORDER

1.  Entitlement to an initial 10 percent evaluation, and no greater, for peripheral neuropathy of the left lower extremity from December 2, 2005, to January 16, 2008 is granted.

2.  Entitlement to an initial 10 percent evaluation, and no greater, for peripheral neuropathy of the right lower extremity from December 2, 2005, to January 16, 2008 is granted.

3.  Entitlement to an initial 30 percent evaluation, and no greater, for paroxysmal supraventricular tachycardia from February 25, 2008, to June 1, 2009 is granted.


REMAND

Earlier Effective Date for Grant of Service Connection for Peripheral Neuropathy of the Lower Extremities

Following a July 2009 rating decision that awarded staged initial ratings for the Veteran's peripheral neuropathy, the Veteran submitted a September 2009 statement asserting that that the effective date for the grant of service connection should be March 26, 2004, when service-connection for diabetes mellitus was awarded.  This would suggest that the Veteran had not only appealed the evaluation assigned during the period from the grant of service connection to January 2008, but also the effective date of the grant of service connection. 

Thereafter, in February 2011, the RO issued an SOC addressing the effective date for the assignment of a compensable evaluation for bilateral lower extremity peripheral neuropathy.  However, the SOC did not address the effective date assigned for service connection.  Thereafter, in a rating decision dated in April 2001, the RO assigned an effective date of January 16, 2008 for the 10 percent evaluation assigned each bilateral lower extremity peripheral neuropathy.  The issue was again addressed in a supplemental SOC (SSOC) which again did not discuss the issue of an earlier effective date for service connection.  Accordingly, a remand of the issue of entitlement to an effective date prior to December 12, 2005, for the grant of service connection for peripheral neuropathy is required for issuance of a SOC addressing the issue.  See Manlincon v. West, 12 Vet.App. 238, 240 (1999).

Compensable Evaluations for Shoulder Disabilities

In September 2011, the Veteran testified before the undersigned that his disability had worsened since his last VA examination, which was conducted in March 2006.  The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  More specifically, a VA examination must be conducted when the evidence of record does not reflect the current state of the Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 3.159(c), 3.327(a) (2011).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain copies of any and all treatment records from the VA Medical Facility Iowa City, Iowa and any other VA medical facility identified, from March 2011 to the present should be obtained that are not already of record.  If no additional treatment records are available for this time period, it should be so stated.

2.  The RO/AMC should furnish a Statement of the Case (SOC) that addresses all pertinent evidence, laws and regulations relevant to his claims for effective dates prior to December 2, 2005 for the grant of service connection for peripheral neuropathy of the lower extremities in compliance with the holding in Manlincon v. West as discussed above, and in accordance with 38 C.F.R. § 19.29, unless the matter is resolved by granting the benefits sought, or the withdrawal of the Veteran's NOD. If the Veteran perfects an appeal by timely submitting a substantive appeal, the matter should be returned to the Board for further appellate review. 

3.  The RO/AMC should afford the Veteran an appropriate VA examination to determine the nature and extent of his service-connected bilateral shoulder disabilities.  The Veteran's claims folder must be made available to the examiner prior to the examination and the examiner should note such review.  

All indicated studies, including x-rays and range of motion studies in degrees, should be performed.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  

Tests of joint movement against varying resistance should be performed.  The extent of any incoordination, weakened movement and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.   

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  

To the extent possible, the examiner should provide an opinion concerning the impact of the service-connected shoulder disabilities on the Veteran's ability to work and his activities of daily living.  The rationale for all opinions expressed should also be provided.

4.  The RO/AMC should advise the Veteran in writing that it is his responsibility to report for VA examination, to cooperate with the development of his claims, and that the consequences for failure to report for a VA examination without good cause include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for any ordered examination, obtain documentation that shows that notice scheduling the examination was sent to his last known address prior to the date of the examination, to include whether any notice that was sent was returned as undeliverable.

5.  To help avoid future remand, VA must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, undertake corrective action before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim for higher initial ratings for adhesive capsulitiis of the shoulders.  If they benefits sought with respect to these issues remain denied, furnish the Veteran and his representative a SSOC and afford them an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


